Case: 19-60501     Document: 00515731141         Page: 1     Date Filed: 02/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                               February 3, 2021
                                  No. 19-60501                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   San Juana Alvarez-De Sauceda,

                                                                          Petitioner,

                                       versus

   Robert M. Wilkinson, Acting U.S. Attorney General,

                                                                        Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A091 374 218


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          San Juana Alvarez-De Sauceda, a native and citizen of Mexico,
   petitions for review of an order of the Board of Immigration Appeals (BIA)
   denying her second motion to reopen and declining to sua sponte reopen the
   proceedings. For the following reasons, the petition for review is denied.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60501      Document: 00515731141          Page: 2   Date Filed: 02/03/2021




                                    No. 19-60501


          Motions to reopen are disfavored. Lara v. Trominski, 216 F.3d 487,
   496 (5th Cir. 2000) (internal citation omitted). The denial of a motion to
   reopen is reviewed for abuse of discretion. Zhao v. Gonzales, 404 F.3d 295,
   301 (5th Cir. 2005). This court will affirm the BIA’s decision unless it is
   “capricious, racially invidious, utterly without foundation in the evidence, or
   otherwise so irrational that it is arbitrary rather than the result of any
   perceptible rational approach.” Id. at 303-04 (internal citation omitted).
   The BIA’s factual findings are reviewed for substantial evidence, and this
   court will not disturb such findings unless the evidence compels a contrary
   conclusion. Orellana-Monson v. Holder, 685 F.3d 511, 517-18 (5th Cir. 2012).
          We need not decide whether the BIA properly held that Alvarez-De
   Sauceda’s motion to reopen was untimely and that she was not entitled to
   equitable tolling. Even assuming that her motion was timely, the BIA did not
   abuse its discretion in denying the motion on the alternative ground that
   Alvarez-De Sauceda failed to show that she was entitled to cancellation of
   removal. See Yanez-Pena v. Barr, 952 F.3d 239, 241 (5th Cir. 2020), petition
   for cert. filed (U.S. Apr. 6, 2020) (No. 19-1208). A perfected notice to appear
   triggers the stop-time rule when an alien receives all required information,
   whether in one document or more. See id. Moreover, Pierre-Paul v. Barr,
   930 F.3d 684 (5th Cir. 2019), cert denied, 140 S. Ct. 2718 (2020), forecloses
   Alvarez-De Sauceda’s arguments that her notice to appear did not vest the IJ
   with jurisdiction. See Thompson v. Dallas City Att’y’s Office, 913 F.3d 464,
   467 (5th Cir. 2019).
          Insofar as Alvarez-De Sauceda claims that her notice to appear
   violated her right to due process, “no liberty interest exists in a motion to
   reopen, and therefore due process claims are not cognizable in the context of
   reopening proceedings.” Mejia v. Whitaker, 913 F.3d 482, 490 (5th Cir.
   2019).
          PETITION FOR REVIEW DENIED.




                                         2